Status of claims
The Amendment to claims 1, 3-4, 6, 8-11, 13-14, 16 and 18-20 filed on 11/03/2021 have been entered.
Claims 7 and 17 are canceled.
Accordingly, claims 1-6, 8-16 and 18-20 are therefore allowed.

Examiner’s Amendment/ comment
4.	Examiner hereby disclose a correction to the inaccurate indication that a 37 CFR 1.130(b) acknowledgment is present on the PTOL-326 with the Requirement for Restriction/Election mailed 07/21/2020, Non-Final Rejection mailed 04/15/2021, and Final Rejection mailed 09/22/2021, but no document coded AF/D.130B is present.
	Examiner hereby declares that the acknowledgment of a 37 CFR 1.130(b) present is an error in these office actions. CFR 1.130(b) is not present, respectively, please correct accordingly. 

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	The instant claims are directed to a service request. This is taught by the combination of Kim et al., (US 2019/0080284 A1 A1) in view of Leporini (US 20180181768 A1) and Sergio Pinzon Gonzales JR., (US 20190205563 A1). Additionally, the claims recite taught by Kim (¶¶0144-0145), determining, by the server, a geographical restriction to the off-chain execution of the digital contract by identifying a geographical parameter specified by the blockchain taught by Leporini (¶¶ 0009, 0026 and 0036), identifying, by the server, a network address that is associated with the geographical parameter (Fig. 1, 4A-B, 6, ¶¶ 0037, 0045, 0082-0085),outsourcing, by the server, the off-chain execution of the digital contract by sending a service request to the network address requesting a cloud-based contractual service based on the contract identifier that uniquely identifies the digital contract (Fig. 1, 4, 6, ¶¶ 0082-0084, 0089-0102).
However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: receiving, by the server, a blockchain lacking a machine-executable programming code representing the digital contract; determining, by the server, that an off-chain execution of the digital contract is required by identifying a contract identifier specified by the private blockchain in lieu of the machine-executable programming code representing the digital contract; and in response to the outsourcing of the off-chain execution of the digital contract, generating, by the server, a cryptographic proof of the outsourcing by hashing a cryptographic address associated with the cloud-based contractual service.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685